Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 19-22, 24-25, 29, 34-36, 40-41, 43-49,  55, 57, 59 and 93, drawn to an immunogenic composition comprising (i) a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer; and (ii) one or
more polypeptide antigens non-covalently complexed with the polymer or the antigenic
polysaccharide.

Group II, claim(s) 101, drawn to a method of immunizing a subject against Klebsiella infection, comprising administering to the subject an effective amount of the immunogenic composition of claim l.

Group III, claim(s) 101, drawn to a method of immunizing a subject against P. aeruginosa infection, comprising administering to the subject an effective amount of the immunogenic composition of claim l.

Group IV, claim(s) 101, drawn to a method of immunizing a subject against E. coli infection, comprising administering to the subject an effective amount of the immunogenic composition of claim l.

V, claim(s) 110, drawn to a method of purifying an O-antigen polysaccharide from one or more cellular components of Klebsiella.

Group VI, claim(s) 113 and 132 drawn to a method of making a backbone polymer comprising at least one non-biotinylated O-antigen polysaccharide.

Group VII, claim(s) 131 and 136, drawn to a fusion protein comprising a biotin binding domain and a polypeptide comprising an amino acid sequence having at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100% identity to the sequence of SEQ ID Nos: 1-3 or 6-26.

Group VIII, claim 107, drawn to an antibody composition comprising antibodies raised in a mammal immunized with an immunogenic composition of claim 1.

Groups I-VI and VIII lack unity of invention because even though the inventions of these groups require the technical feature of an antigenic polysaccharide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shirwan et al. WO 2007/067681 6/4/2007 cited in IDS 6/24/21.
 Shirwan et al disclose an immunogenic composition comprising (i) a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer (4-1BBL which is a glycoprotein comprising amino acid sequence polymer and polysaccharide) and (ii) one or more polypeptide antigens non-covalently complexed with the polymer or the antigenic polysaccharide i.e. core streptavidin CSA conjugated to the 4-1BBL i.e. CSA-4-1BBL. See paragraphs 84, 181, 210-211, 229, 251, 252.

Groups I-VI  and VIII lack unity of invention with Group VII because the groups do not share the same or corresponding technical feature because the common technical feature of an antigenic polysaccharide of Group I-VI and VIII is not shared by the fusion protein of Group VII.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For the immunogenic comprising (i) a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer; and (ii) one or more polypeptide antigens non-covalently complexed with the polymer or the antigenic polysaccharide please elect from the following:
Polymer: Please elect a polymer from Klebsiella capsular polysaccharide, Pseudomonas capsular polysaccharide.  Escherichia capsular polysaccharide, linear poly-L-lysine or dendrimer of L-lysine.
Complementary affinity molecule pair: Please elect from biotin/biotin-binding protein, antibody/antigen, enzyme/substrate, receptor/ligand, metal/metal-binding protein,
carbohydrate/carbohydrate binding protein, lipid/lipid-binding protein, and His tag/His tag-binding molecule.
	Antigenic polysaccharides: Please elect from Klebsiella, Pseudomonas or E. coli
	Polypeptide antigen: Please elect from K. pneumoniae MrkA, P. aeruginosa flagellin subtype A, P. aeruginosa flagellin subtype B, P. aeruginosa PcrV.
For the combination of polymer, complementary affinity molecule, antigenic polysaccharide and polypeptide antigen selected above, please further elect a corresponding one immunogenic composition from claim 55 or claim 57.
If one immunogenic composition from claim 55 is elected please further elect one immunogenic composition from claim 59
If Group VI is elected
If Group VII is elected: please elect a sequence from SEQ ID NO: 1-3 or 6-26 (for claim 131) and claim 136 part (iii) please elect SEQ ID NO: 3 or SEQ ID NO: 8.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1, 24, 29, 93, 101 and 107.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of an O-antigen polysaccharide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shirwan et al. WO 2007/067681 6/4/2007. 
 Shirwan et al disclose an immunogenic composition comprising (i) a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer (4-1BBL which is a glycoprotein comprising amino acid sequence polymer and polysaccharide) and (ii) one or more polypeptide antigens non-covalently complexed with the polymer or the antigenic polysaccharide i.e. core streptavidin CSA conjugated to the 4-1BBL i.e. CSA-4-1BBL. See paragraphs 84, 181, 210-211, 229, 251, 252.
Groups I-VI lack unity of invention with Group VII because the groups do not share the same or corresponding technical feature because the common technical feature 
The fusion proteins of Group VII lack unity of invention because the groups do not share the same or corresponding technical feature as evidenced by the different sequences set forth in each SEQ ID NO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.